359 F.2d 424
SOUTHERN RAILWAY COMPANY, Appellant,v.H. W. VAUGHN, d/b/a H. W. Vaughn and Company, et al., Appellees.
No. 22566.
United States Court of Appeals Fifth Circuit.
April 15, 1966.

Emery F. Robinson, Wheeler, Robinson & Thompson, Gainesville, Ga., for appellant.
Robert J. Reed, Reed & Dunn, James A. Dunlap, William A. Bagwell, Whelchel, Dunlap & Gignilliat, Gainesville, Ga., for appellees.
Before TUTTLE, Chief Judge, THORNBERRY, Circuit Judge, and LYNNE, District Judge.
PER CURIAM:


1
The judgment is affirmed.


2
No error is shown to have been committed by the trial court as to which the appellant complied with the requirements of Rule 46, Federal Rules of Civil Procedure.1 As to the complaint that testimony was adduced with respect to efforts to make a settlement of the claim, the trial court sustained appellant's objection and the only other testimony relating to the matter was adduced by counsel for the appellant on cross examination. Appellant can not now successfully attack the action of the trial court in admitting such evidence when adduced on its behalf.


3
The trial court gave a proper charge to the jury on the measure of damages and no exception was taken to other elements of the charge, which appellant now seeks to attack as erroneous.



Notes:


1
 Rule 46, F.R.Civ.P.:
"[F]or all purposes for which an exception has heretofore been necessary it is sufficient that a party, at the time the ruling or order of the court is made or sought, makes known to the court the action which he desires the court to take or his objection to the action of the court and his grounds therefor * * *."